Citation Nr: 0300670	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-32 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for calluses of the 
right foot, currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for calluses of the 
left foot, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, 
Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2002, the appellant and 
his representative appeared at a hearing held in 
Washington, D.C., before the undersigned.  A transcript of 
that hearing is of record.  


REMAND

The representative argued at the October 2002 hearing that 
extra-schedular consideration under 38 C.F.R. § 3.321(b) 
is appropriate in this case, and he also raised the 
additional issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  The 
RO has not yet addressed either question.  

The appellant testified that his feet have gotten worse 
since the last VA fee-basis examination in August 2000, 
thereby warranting a current VA examination.  It also 
appears that there are VA vocational rehabilitation 
records which may be directly pertinent to this appeal.  
Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The veteran's VA vocational 
rehabilitation folder should be 
associated with the claims folder. 

2.  The RO should also ask the 
appellant to identify (names. 
addresses, dates, etc.) all sources of 
VA and non-VA treatment for calluses of 
the feet since the last remand in 
November 1999.  After obtaining the 
necessary releases, the RO should 
directly contact all identified medical 
care providers and obtain copies of all 
relevant medical records that are not 
already on file.  

3.  The RO should next schedule the 
appellant for a VA examination to 
evaluate the current severity of his 
service-connected calluses of both 
feet.  The claims folder must be 
provided to the examiner, who should 
affirmatively state that the claims 
file has been reviewed.  In addition to 
describing the current manifestations 
of the service-connected disabilities, 
the examiner should also express an 
opinion concerning the effect of the 
bilateral foot calluses on the 
appellant's ability to obtain and 
retain substantially gainful 
employment, including employment in a 
sedentary occupation.  The rationale 
for all opinions expressed should also 
be provided.  

4.  The RO should next review all of 
the relevant evidence and readjudicate 
the claim seeking increased ratings for 
calluses of both feet.  The RO should 
also document at this time its 
consideration of 38 C.F.R. § 3.321(b).  

5.  In addition, the RO should 
initially adjudicate the claim seeking 
a TDIU.  If this determination is 
unfavorable to the appellant, he should 
be notified in writing of the reasons 
and bases for this decision and advised 
of his appellate rights with respect to 
this determination.  If a timely notice 
of disagreement is received concerning 
this issue, the RO should proceed with 
procedural development for possible 
appellate review by the Board in the 
future.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, he and his representative should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  The 
appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and/or argument on the remanded matters while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




